UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

___________________________________
                                         )
TIMOTHY PIGFORD et al.,                  )
                                         )
               Plaintiffs,               )
                                         )
       v.                                )         Civil Action No. 97-1978 (PLF)
                                         )
TOM VILSACK, Secretary,                  )
United States Department of Agriculture, )
                                         )
               Defendant.                )
___________________________________ )
                                         )
CECIL BREWINGTON et al.,                 )
                                         )
               Plaintiffs,               )
                                         )
       v.                                )         Civil Action No. 98-1693 (PLF)
                                         )
TOM VILSACK, Secretary,                  )
United States Department of Agriculture, )
                                         )
               Defendant.                )
___________________________________ )


                                           ORDER

               For the reasons explained in the accompanying Opinion issued this same day,

it is hereby

               ORDERED that the Wises’ Motion to Compel Written Consent to Op Out

[Dkt. 2002] is DENIED; it is

               FURTHER ORDERED that the Wises’ Motion for Contempt and to Enforce the

Pigford Consent Decree [Dkt. 2003] is DENIED; it is
              FURTHER ORDERED that the Wises’ Emergency Motion for Preliminary

Injunction Against Foreclosure [Dkt. 2006] is DENIED as moot; it is

              FURTHER ORDERED that the Wises’ Emergency Motion for an Order on

Dkt. 2003 [Dkt. 2031] is DENIED as moot; it is

              FURTHER ORDERED that the Wises’ Motion for a Declaratory Judgment

[Dkt. 2037] is DENIED; it is

              FURTHER ORDERED that the Bateses’ Motion [Dkt. 2017] is DENIED; it is

              FURTHER ORDERED that the Bateses’ Objection [Dkt. 2018] is DENIED; it is

              FURTHER ORDERED that Parker’s Motion for a Declaratory Judgment

[Dkt. 2040] is DENIED; and it is

              FURTHER ORDERED that Cowtown’s Motion to Intervene and Freeze the

Remaining Funds [Dkt. 2048] is DENIED. This is a final appealable order. See FED. R. APP. P.

4(a).

              SO ORDERED.




                                                          /s/_______________________
                                                          PAUL L. FRIEDMAN
                                                          United States District Judge

DATE: September 15, 2016




                                                 2